Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 18, 1992, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, Antwon Dennis, was convicted of murder in the second degree for the shooting of Zachary Jones. At trial, it was established that the defendant had become involved in an argument between Jones and the boyfriend of Jones’s daughter, who allegedly sold drugs for the defendant. After telling Jones’s son not to get his father a knife and after assuring the boyfriend that he would ”take care of it,” the defendant left the scene and returned approximately five minutes later with a gun. The defendant then shot Jones repeatedly, and, after Jones collapsed, the defendant fired a final shot into his head. Although the witnesses to the shooting testified that three shots had been fired, the autopsy revealed that six bullets had entered Jones’s body.
Contrary to the defendant’s contention, the trial court correctly refused to charge manslaughter in the first degree as a *946lesser included offense of murder in the second degree. There is no reasonable view of the evidence that would support a finding that the defendant intended to cause serious physical injury rather than death (see, CPL 300.50 [1]; People v Glover, 57 NY2d 61; People v Green, 56 NY2d 427). The eyewitness testimony establishes that the defendant fired a final shot into Jones’s head after he had collapsed and had fallen to the floor (see, e.g., People v Holmes, 196 AD2d 555, cert denied — US —, 127 L Ed 2d 408; People v Evans, 192 AD2d 671; People v Ochoa, 142 AD2d 741).
We have examined the defendant’s remaining contention and find it to be without merit. Sullivan, J. P., Balletta, Lawrence and Florio, JJ., concur.